DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/11/2020 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference(s) Li ‘090 and/or Li ‘491 has/have been added to address the amended QD material. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/30/2018. It is noted, however, that applicant has NOT filed a certified copy of the CN 201810539831.4 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090266418 – of record) in view of Zhou (US 20170194530 – of record) and Bi (CN 105504364A with English machine translation – of record), and further in view of Li (CN 105925215A) with (US 20180100090) being used as its English equivalent or Li (CN 105759491A with English machine translation – attached).
Regarding claim 1, Hu teaches/suggests a quantum dot patterning method (P0008 and P0026) comprising: 
forming a QD hydrogel … QD material and a hydrogel material having a decomposition temperature greater than 300 degrees Celsius (forming a charge-transfer material 72: P0064; wherein the charge-transfer material 72 can include a combination of “hydrogel” and “quantum dots”: P0011-0012 and claim 3; Hu implicitly teaches/suggests to a PHOSITA to use a hydrogel having a decomposition temperature greater than 300 degrees Celsius because Hu teaches/suggests to mold/nano-imprint the charge-transfer material 72 “at temperature of 20-300 ºC (above the glass transition temperature of the material” (i.e. Tg + up to 300 ºC) and a PHOSITA would have understood/recognized that molding temperature needs to be lower than the decomposition temperature of the hydrogel: P0064; furthermore, since the taught “hydrogel” and the claimed hydrogel material are patentably indistinct in terms of 
forming a film of the QD hydrogel on a metallic substrate (forming a film of the charge-transfer material 72 on electrode 74 which functions as a substrate or on a substrate 76: P0064 and F4C; wherein electrode 74 or substrate 76 is or can be metallic: P0013, claim 7, and claim 42);
covering the film of the QD hydrogel by a patterning mold (covering film of 72 with patterning template 60: P0064 and F4D), conducting nano-imprinting (P0064, F4D, and claim 26), and obtaining a patterned QD hydrogel film (patterned film made of 72 shown in F4E: P0064 and F4E). 
Hu does not necessarily teach that the QD material (i.e. quantum dots) are loaded in the hydrogel. 
However, in the same field of endeavor, patterned QD films and/or compositions comprising quantum dots and hydrogels, Zhou teaches/suggests to form a QD hydrogel by loading/adding quantum dot material in a photo-resist solution forming network of cross-linked polymer chains for the benefit(s) of improving dispersion of quantum dots and/or enabling the formation of a quantum dot film containing a high concentration of quantum dots (P0005, P0027, and F1-2).
In the same field of endeavor, compositions comprising quantum dots and hydrogels, Bi teaches/suggests to form a QD hydrogel (fluorescent hydrogel) by loading/adding quantum dot material (quantum dots) in a hydrogel having a decomposition temperature greater than 300 degrees Celsius (hydrogel comprising polyacrylamide, and therefore, having a decomposition temperature greater than 300 degrees Celsius; according to [0030] of instant publication and instant claim 2, hydrogels comprising polyacrylamide have a decomposition temperature greater than 300 degrees Celsius; See MPEP 2112.01) for the benefit(s) of improving the mechanical and/or optical properties (highlighted portions in pages 1-2 of translation).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method Hu in view of Zhou and/or Bi by loading the quantum dot material in the hydrogel having a decomposition temperature greater than 300 degrees Celsius to form the QD hydrogel charge-transfer material for the benefit(s) of improving dispersion of the quantum dots, increasing the 
Hu does not teach the QD material as instantly claimed.
Zhou further teaches to use “core-shell type” quantum dots as the quantum dot material (P0058) and to select the quantum dot material based on the desired color to be emitted by the quantum dot material (P0059). Since Zhou further teaches that “the quantum dot comprises … a combination of two or more of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgTe, GaN, GaAs, InP, and InAs” (P0058), Zhou implicitly teaches/suggests ZnCdSe2 as suitable/possible material for the quantum dots because a person having ordinary skill in the art (i.e. PHOSITA) would have known/recognized that ZnCdSe2 is a combination of ZnSe and CdSe. Zhou also implicitly teaches/suggests Cd2SeTe as suitable/possible material for the quantum dots because a PHOSITA would have known/recognized that Cd2SeTe is a combination of CdSe and CdTe. Zhou also implicitly teaches/suggests ZnCDS2 as suitable/possible material for the quantum dots because a PHOSITA would have known/recognized that ZnCdS2 is a combination of ZnS and CdS. Thus, Zhou implicitly teaches/suggests the use of ZnCdSe2, Cd2SeTe, and/or ZnCDS2 as suitable/possible QD material. However, Zhou or the combination does not necessarily teach the QD material as instantly claimed. 
	Since Zhou teaches that “the type of the selected quantum dots is not specifically limited herein as long as light of a desired different color can be emitted” (P0059), a PHOSITA would have been motivated to search/look in the art of quantum dot materials to find suitable/exchangeable/superior quantum dot material. 
	 In an analogous art, quantum dot materials, Li ‘090 teaches to use a core comprising ZnCdSe2 and a shell comprising ZnCdS2 as a suitable green quantum dot (P0016 and P0073) and to use a core comprising Cd2SeTe and a shell comprising ZnCdS2 as a suitable red quantum dot (P0015 and P0072) for 
In an analogous art, quantum dot materials, Li ‘491 teaches to use a luminescent core comprising ZnCdSe2 and an inorganic protective shell comprising ZnCdS2 as a suitable green quantum dot material (P0031) and to use a luminescent core comprising Cd2SeTe and an inorganic protective shell comprising ZnCdS2 as a suitable red quantum dot material (P0032). 
Since Zhou teaches/suggests to use “core-shell” type quantum dots (P0058), to select the quantum dots according to the color of the light desired to be emitted (P0059), that “the type of the selected quantum dots is not specifically limited herein as long as light of a desired different color can be emitted” (P0059), and suggests ZnCdSe2, Cd2SeTe, and ZnCDS2 as suitable QD materials (as explained above), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Li ‘090 and/or Li ‘491 by using  a luminescent core comprising ZnCdSe2 and an inorganic protective shell comprising ZnCdS2 as the quantum dot material for the benefit(s) of enabling/enhancing green-light emission, increasing water-solubility of the quantum dot material, and/or enhancing dispersion/solubility of the quantum dot material in the hydrogel. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Li ‘090 and/or Li ‘491 by using a luminescent core comprising Cd2SeTe and an inorganic protective shell comprising ZnCdS2 as the quantum dot material for the benefit(s) enabling/enhancing red-light emission, increasing water-solubility of the quantum dot material, and/or enhancing dispersion/solubility of the quantum dot material in the hydrogel. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification(s) is/are deemed obvious. 
Regarding claim 2, since Hu further teaches/suggests that the composition of the material is modifiable (P0011-0012), Bi further teaches that that hydrogel material comprises polyacrylamide (pg. 1), a PHOSITA would have known/recognized from the prior art of record that the usage/suitability of .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090266418 – of record) in view of Zhou (US 20170194530 – of record), Bi (CN 105504364A with English machine translation – of record), Li (CN 105925215A) with (US 20180100090) being used as its English equivalent, and Li (CN 105759491A with English machine translation – attached) as applied to claim 1 above, and further in view of Jing (China Plastics Industry, 2013 – of record). 
Regarding claim 3, the combination does not teach the claimed P(AM-SSS-NVP) hydrogel material.
In an analogous art, hydrogels, Jing teaches P(AM-SSS-NVP) as suitable hydrogel for its suitable water absorption, temperature resistance, and improve rigidity of molecular chains (pg. 1).  
Since Hu further teaches/envisions that the composition of the material is modifiable (P0011-0012) and dictates the imprinting conditions such as the imprinting temperature (P0064 and P0069) and it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the method of the combination in view of Jing by using P(AM-SSS-NVP) as the hydrogel material for the benefit(s) of increasing the properties of the hydrogel material, enabling imprinting at higher temperatures, and/or improving the temperature-resistance of the hydrogel material. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090266418 – of record) in view of Zhou (US 20170194530 – of record), Bi (CN 105504364A with English machine translation – of record), Li (CN 105925215A) with (US 20180100090) being used as its English equivalent, and Li (CN 105759491A with English machine translation – attached) as applied to claim 1 above, and further in view of Yang (CN 101250313A with English machine translation – of record).
Regarding claim 5, the combination does not teach a dewatering step or a purifying step. 
In the same field of endeavor, QD hydrogels, Yang teaches/suggests to a method of forming a QD hydrogel material comprising the steps of dewatering a hydrogel material (centrifuging copolymer hydrogel material after its preparation and pouring out the supernatant liquid: pg. 3, step 1 of embodiment 1; this reads on the claimed dewatering step), loading QD material in the hydrogel material (adding cadmium telluride quantum dot material to the copolymer hydrogel material and stirring the mixture: pg. 4, steps 1 and 3 of embodiment 4), purifying the hydrogel material loaded with QD material (washing and centrifuging the mixture multiple times: pg. 4, step 3 of embodiment 4; this reads on the claimed purifying step) such that the QD material is “embedded”/”jogged” in the hydrogel (pg. 1-2 and claims 1-4) for the benefit(s) of enhancing the charge capacity and stability of the QD material in the hydrogel material (pg. 4, step 3 of embodiment 4 & pg. 2, last paragraph). 
Since it has been held that the use of a known technique (inclusion of purifying steps) to improve similar methods/products (i.e. hydrogels and hydrogels loaded with QD material) is obvious (See MPEP 2143 I C), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the method of the combination in view of Yang by incorporating a dewatering step of the hydrogel and by incorporating a step of purifying the hydrogel material loaded with QD material for the benefit(s) enhancing the charge capacity and stability of the QD material in the hydrogel material. Furthermore, since a POSITA would have known/recognized that a dewatering step would yield the predictable result(s) of purifying and/or adjusting the size/swelling of the hydrogel material, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure.
Zhou (US 20190296241) discloses a method for patterning a quantum dot layer with very relevant steps (abstract, F6, and accompanying text). 
Wang (US 20190035855 – of record) discloses a quantum dot imprinting process (P0079-0080 and F9). Wang teaches to use a luminescent core and a protective shell as the QD material for the benefit(s) of enhancing erosion resistance, scratch resistance and/or light-transmitting luminescent performance of the QD material (P0009-0011, P0048-0052, P0089, and F4).

DeSimone (US 20110182805 – of record) teaches/suggests nano-imprinting of a material comprising a “hydrogel” and “quantum dots” (P0121, P0456, F2A-B and F6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743